DETAILED ACTION
America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group II, treating PAH with SEQ ID 1 and an MFN2 AAV gene therapy vector in the reply filed on 22 Sept, 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden to examine both groups.  This is not found persuasive because there is no evidence that this is the case.
Applicant argues that there is no search burden because it is a method of detection and a method of treatment, and both use the CAR peptide.  There is no limitation in group I that requires the CAR peptide, and many of the claims of group II do not.  There is no method step in common between the two methods, much less enough overlap that a search for one would be expected to find the other.  The independent claims have no requirement that they be used for the same disorders, use the same reagents, or have any other commonality.  In other words, there is no reason to expect that a search for one invention will automatically turn up references related to the other invention, and good reason to believe it will not.
The requirement is still deemed proper and is therefore made FINAL.
Applicants have elected treating PAH with SEQ ID 1 and an MFN2 AAV gene therapy vector.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 5-10 and 13 were examined, and claims 1-4, 11, and 12 were withdrawn from consideration.
During examination, references were discovered that anticipated non-elected species.  These references are discussed below.

Claims Status

Claims 1-4, 11, and 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 Sept, 2021.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).

The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person of skill in the art would understand what variants retain binding affinity to IdoA2s-GlcNS.

a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants use two polypeptides, CAR, and tCAR, a 9 amino acid polypeptide, and a variant with the two C-terminal amino acids truncated.
c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicant has claimed a method using a CAR variant with significant binding affinity to a specific heparin molecule.  This requires that the variant have the functional ability to bind to this molecule with the required affinity.  However, applicants have not provided any information (aside from a truncated variant) as to what modifications can be conducted to the CAR peptide and maintain affinity, much less affinity at a specific level.  A person of skill in the art would not be able to determine what chemical/sequence/structural properties are required to meet the functional limitation.  In essence, applicants have dictated an important portion of their invention by function.  This is not sufficient to meet the written description requirement.
It is commonly known in the art that not all amino acids in a binding peptide provide equal free energy of binding.  Kelly et al (US 20060058228) discusses phage display to find peptides that bind to colon tumor cells (abstract), much the same way that applicant appears to have discovered the CAR peptide.  Three amino acids 
It is also known in the art that randomly mutating a peptide is likely to have adverse effects on activity.  Yampolsky et al (Genetics (2005) 170 p1459-1472, cited by applicants) shows that most mutations are problematic (table 3, p1465, top of page).  
d) representative number of samples:  Applicants have disclosed two closely related compounds.  While the term “variant” is defined in a way that makes it impossible to define the genus (note the rejection under 35 USC 112(b), below), it is clearly a much greater number.  This makes it unlikely that a person of skill in the art could extrapolate from these two peptides to all peptides that can be used in the claims, leading to a lack of written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, and claims dependent on it, describe a method using a cell penetrating peptide.  Applicant has not defined this term, but have described the CAR peptides with it (note claim 9, for example).  However, those peptides do not appear to meet the commonly accepted definition of “cell penetrating peptide,” which are peptides that penetrate the cell membrane of cells relatively nonspecifically – the CAR peptide was identified as a peptide that bound to specific vasculature.  In other words, applicant is clearly 

second rejection
Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 allows for variants of the CAR peptide.  It is not clear what the term “variant” covers.  Variant peptides are defined as having substantial homology to a native polypeptide, but having one or more deletions, insertions, or substitutions (p11, 2nd paragraph).  Homology refers to common ancestry, terms like substantial homology or percent homology do not make sense (Koonin et al, in “Sequence-Evolution-Function:  computational approaches in comparative genomics (2003) ISBN 1-40207274-0, 1st page, 3d paragraph).  The next problem is how much variance is allowed by the term “substantially.”  This is not defined by applicant, and so the metes and bounds are unclear (MPEP 2173.05(b)(II)(D)).

third rejection
Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 requires that a CAR variant have at least 60% binding affinity to IdoA2s-GlcNS.  It is not clear what this limitation requires.  It could be an affinity that is at least 60% of some (unspecified) reference polypeptide, it could mean that 60% of the binding sites are bound with some (unspecified) test, or some other meaning.

fourth rejection
Claims 5-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


first rejection
Claim 5 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Won et al (Mol. Ther. (2010) 18(4) p734-742) with evidentiary support from Nakase et al (Sci. Rep. (2017) 7(1991)).  Please note that this rejection does not read on applicant’s elected species.
Won et al discusses oligoarginine for gene expression in the lung (title).  Nonarginine is one of the most efficacious protein transduction domains (at least one cell penetrating peptide), and was complexed with DNA (at least one other therapeutic agent) (abstract).  As evidenced by Nakase et al, oligoarginine is a cell penetrating peptide that works by micropinocytosis (abstract), at least in part.  Thus, the reference anticipates claim 5.  


second rejection
Claim 5-10 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Komatsu et al (WO 2011106788, cited by applicants).  Please note that this rejection does not read on applicant’s elected species.

Komatsu et al discuss the CAR peptide for therapy of pulmonary disorders (title), using SEQ ID 1 or 2 (identical to SEQ IDs 1 and 2 of the instant claims) coadministered with a bioactive agent to an animal in need thereof (p12, 3d paragraph, continues to p13).  While the reference does not state that these sequences work by micropinocytosis, they are the same sequences, so will inherently work the same way.  Thus, the reference anticipates claims 5, 9, and 10.  Pulmonary hypertension is listed as a specific disorder to be treated (p18, 4th paragraph, continues to p19), anticipating claims 7 and 8.  While the reference does not specify that this disorder leads to increased heparaniase expression, it is the same disorder as described by applicants, so must inherently have the same etiology, anticipating claim 6.  The agent can be a small molecule, protein, viral vector, antisense agent, polynucleotide, or other compound (p14, 1st paragraph), anticipating claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komatsu et al (WO 2011106788, cited by applicants) in view of Marsboom et al (Circ. Res. (2012) 110 p1484-1497, available 24 May, 2012), Zorzano et al (Life (2006) 58(7) p441-443), Chen et al (J. Cell Biol. (2006) 160 (2) p189-200), and Robbins et al (Pharmacol. Ther. (1998) 80(1) p35-47).  

Komatsu et al discuss the CAR peptide for therapy of pulmonary disorders (title).  This can include administering a peptide of SEQ ID 1 or SEQ ID 2 (identical to SEQ ID 1 and SEQ ID 2 of the instant application) and a bioactive agent to an animal in need thereof (p 12, 3d paragraph, continues to p13).  Pulmonary hypertension is listed as a specific disorder to be treated (p18, 4th paragraph, continues to p19).  While this reference does not discuss increased heparinase expression, this is the same disorder discussed by applicants, so this condition must necessarily have this property.  Variants of the peptides of SEQ ID NO 2 expected to have similar properties were discussed (p28, 6th paragraph, continues to p29).  Bioactive agents comprise small molecules, proteins, peptides, viral vectors, antisense agents, polynucleotides, and other compounds (p14, 1st paragraph).  Note that viral vectors are presumed to be a gene transfer therapy.  As noted above, this reference anticipates claims 5-10 and 13, but does not discuss applicant’s elected species.
The difference between this reference and applicant’s elected species is that this reference does not teach applicant’s elected therapeutic, an adeno-associated virus inserting a gene for MFN2.
Marsboom et al discuss DRP1 as a therapeutic target in pulmonary hypertension (title).  This disorder is characterized by pulmonary vascular obstruction caused, in part, by pulmonary artery smooth muscle cell hyperproliferation (abstract).  MFN2 is described as a polypeptide with the exact opposite action as DRP1 (p1485, 1st column, 2nd paragraph).  Note that this polypeptide has decreased expression in pulmonary hypertension patients (p1486, 2nd column, 5th paragraph).  Inhibition of DRP1 attenuated pulmonary hypertension in a rat model (p1491, 2nd column, 1st paragraph, continues to p1492).  The reference concludes that mitochondrial dynamics are a therapeutic option for this disorder (p1495, 1st column, 2nd paragraph, continues to 2nd column).  This reference suggests that MFN2 can be used to treat pulmonary hypertension.
This is confirmed by Zorzano et al.  This reference describes the biology of MFN1 and MFN2 (title), and teaches that MFN2 regulates mitochondrial dynamics and is an antiproliferative protein (p442, 1st column, 1st paragraph).
Chen et al discuss MFN1 and MFN2 in the context of embryonic development (title).  This involved transfection with a retrovirus with RNA for MFN2 (p199, 1st column, 7th and 8th paragraphs).  This reference mentions transfection with MFN2 using a viral vector.
st column, 3d paragraph).  This reference teaches the various viral vectors, and their strengths and weaknesses, and suggest that part of optimizing a gene therapy program involves selection of a specific viral vector.
Therefore, it would be obvious to use MFN2 as a treatment for pulmonary hypertension, as this described as having activity similar to inhibition of DRP1 and as a therapeutic by Marsboom et al and confirmed by Zorzano et al.  As there are multiple references discussing the activity of this polypeptide, an artisan in this field would attempt this therapy with a reasonable expectation of success.
Furthermore, it would be obvious to use a viral vector as a gene therapy to administer this polypeptide, as Chen et al mention using a similar system in pursuit of their findings.  As Robbins et al discuss many of the advantages and disadvantages of such systems, an artisan in this field would use this methodology with a reasonable expectation of success.
Robbins et al makes clear that the choice of vector is a matter of optimization.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 5, 9, and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/057,696 (US 20190134211) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claim anticipate the instant claims.
Competing claim 1 describes a method of preventing or treating a disease, comprising co-administering a targeting peptide of SEQ ID 1 (identical to SEQ ID 1 of the instant claims) and a bioactive agent.  While the reference does not specify that the peptide induces internalization by micropinocytosis, this is the same peptide, so will inherently have the same effects when used in the same way.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

second rejection
s 5-9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,039,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes a composition comprising a peptide of SEQ ID 2 (identical with SEQ ID 2 of the instant claims) and a bioactive agent for treating a disease, which could be a list of types of agents, including viral vectors, small molecule drugs, proteins, and peptides.  While the claims do not discuss administering the formulation, utility is one of the two facts that can be used in an obvious type double patenting rejection based on the specification (MPEP 804(II)(B)((2)(a)).  Thus, the combination of references render obvious claims 5, 9, and 13.  Competing claim 2 requires that the disease be selected from a group comprising PAH, which, as the same disorder as discussed by the instant claims, must necessarily have the same etiology, rendering obvious claims 6-8.

third rejection
Claims 5-9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,180,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes a formulation comprising a vasodilator and a peptide of SEQ ID 1 (identical to SEQ ID 1 of the instant claims).  The utility is treatment of a number of disorders, including PAH (column 12, 2nd paragraph).  Note that utility is one of the two facts that can be used in an obvious type double patenting rejection based on the specification (MPEP 804(II)(B)((2)(a)), anticipating claims 5 and 7-10.  While the competing claims do not state that PAH causes increase in heparainases, it is the same disorder, so will necessarily have the same etiology, anticipating claim 6.  Vasodilators are small molecules or peptides, anticipating claim 13.

fourth rejection
Claims 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,603,890. Although the claims at issue are not identical, they are not patentably distinct from the competing claims render obvious the instant claims.  This patent is a priority document to the instant application and there is a divisional between the two.  However, both claim sets are directed to a therapy (i.e. the same group) so the protections under 35 USC 121 do not apply.

	Competing claim 1 describes a method of treating PAH where a therapeutic and a polypeptide of SEQ ID 1 or 2 (identical to SEQ ID 1 and 2 of the instant claims) are co-administered increasing the rate of micropinocytosis.  While the competing claims do not specify that the disorder causes increased heparanase expression, this is the same disorder, so will necessarily have the same etiology.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658